Exhibit 10.2




KENNEDY-WILSON HOLDINGS, INC.
SECOND AMENDED AND RESTATED 2009 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), is made effective as of January 24, 2019 (the
“Effective Date”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and [___________] (the “Awardee”).
WITNESSETH:
WHEREAS, the Company has adopted the Kennedy-Wilson Holdings, Inc. Second
Amended and Restated 2009 Equity Participation Plan (as may be amended from time
to time, the “Plan”) for the benefit of its employees, nonemployee directors and
consultants and the employees, nonemployee directors and consultants of its
affiliates, and
WHEREAS, the Committee has authorized the award to the Awardee of Restricted
Stock Units (“Restricted Stock Units”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided.
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
1.Definitions.
To the extent not defined herein, terms used in this Agreement which are defined
in the Plan shall have the same meanings as set forth in the Plan.
2.    Award of Restricted Stock Units.
The Committee hereby awards to the Awardee [_______] Restricted Stock Units. All
such Restricted Stock Units shall be subject to the restrictions and forfeiture
provisions contained in Sections 3, 4 and 6, such restrictions and forfeiture
provisions to become effective immediately upon execution of this Agreement by
the parties hereto. As of the date on which a Restricted Stock Unit vests,
subject to the satisfaction of the applicable vesting requirements provided in
this Agreement, such vested Restricted Stock Unit represents the right to
receive payment, in accordance with Section 5 below, in the form of one (1)
share of Common Stock. Unless and until a Restricted Stock Unit vests, the
Awardee will have no right to payment in respect of any such Restricted Stock
Unit. Prior to actual payment in respect of any vested Restricted Stock Unit,
such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
3.    Vesting.
Subject to Sections 4 and 6 below, and pursuant to the terms of this Agreement
and the Plan (and as summarized on Exhibit A attached hereto), up to one-third
(1/3rd) of the Restricted Stock Units subject hereto shall be eligible to vest
and no longer be subject to Restrictions on each Vesting Date to the extent that
the Company’s Return on Equity goals set forth on Exhibit A attached




 

--------------------------------------------------------------------------------




hereto are satisfied for the applicable Performance Year (each such term as
defined below), subject to the Awardee being an employee of the Company or an
Affiliate thereof through the applicable Vesting Date. As soon as reasonably
practicable following the end of each Performance Year (but in no event earlier
than the first anniversary of the Effective Date (with respect to the first
Performance Year) or later than thirty (30) days after the end of the
Performance Year), the Committee shall determine (each such date of
determination by the Committee, a “Vesting Date”) the Company’s Return on Equity
for the applicable Performance Year, the Vesting Percentage with respect to such
Performance Year and the number of Restricted Stock Units subject hereto that
have become vested and no longer subject to Restrictions as of the Vesting Date
(which shall be determined by multiplying one-third (1/3rd) of the total
Restricted Stock Units subject hereto by the applicable Vesting Percentage, with
any fractional Restricted Stock Unit rounded as determined by the Company). To
the extent that any Restricted Stock Units subject to vesting on a particular
Vesting Date have not become vested and no longer subject to Restrictions as of
such Vesting Date for any reason, such Restricted Stock Units shall immediately
be forfeited as of such date without consideration therefor, and the Awardee
shall have no further right or interest in or with respect to such Restricted
Stock Units.
Notwithstanding the foregoing, in the event that a Change of Control occurs
prior to the end of any Performance Year and the Awardee remains in continued
employment with the Company or an Affiliate thereof until at least immediately
prior to the Change of Control, a number of Restricted Stock Units equal to the
product of (x) the number of then-outstanding Restricted Stock Units multiplied
by (y) the Vesting Percentage calculated assuming that the Company’s Return on
Equity for each remaining applicable Performance Year is attained at Target
Level (as set forth on Exhibit A) (with any fractional Restricted Stock Unit
rounded as determined by the Company) shall automatically become fully vested
and no longer subject to Restrictions as of the date of such Change of Control.
For purposes of this Agreement, the following terms shall have their respective
meanings set forth below:
(a)    “Adjusted Net Income” (after subtraction of the Bonus Pool for the
applicable Performance Year) equals, for any Performance Year, net income before
depreciation and amortization, the Company’s share of depreciation and
amortization included in income from unconsolidated investments, share-based
compensation, merger related expenses, loss on early extinguishment of corporate
debt and after net income attributable to noncontrolling interests before
depreciation and amortization.
(b)    “Average Book Equity” equals, with respect to any Performance Year, the
average of the beginning balances (of each calendar quarter during such year,
i.e., January 1, April 1, July 1, October 1) of the Company’s shareholders’
equity less goodwill, determined in accordance with generally accepted
accounting principles.
(c)    “Bonus Pool” means, with respect to any Performance Year, the Company’s
cash bonus pool for such year, as determined by the Committee. The Bonus Pool
shall not include any long-term cash bonus awards granted by the Company outside
of its annual short-term incentive program and commonly referred to by the
Company as Long-Term Bonus awards.




 

--------------------------------------------------------------------------------




(d)    “Performance Year” shall mean each of the Company’s fiscal year ending
December 31, 2019, the Company’s fiscal year ending December 31, 2020 and the
Company’s fiscal year ending December 31, 2021.
(e)    “Return on Equity” means, for any Performance Year, the ratio of Adjusted
Net Income (after subtraction of the Bonus Pool for the applicable year) for
such Performance Year to the Company’s Average Book Equity for such Performance
Year.
(f)    “Vesting Percentage” means, with respect to any Performance Year, the
“Vesting Percentage” determined in accordance with Exhibit A attached hereto,
which is a function of the Company’s Return on Equity for such Performance Year.
4.    Termination of Employment.
Notwithstanding the foregoing, the following provisions shall apply in the event
that the Awardee’s employment with the Company and its Affiliates terminates
prior to the Awardee’s fully satisfying any of the vesting requirements set
forth in Section 3:
(a)    Subject to Section 4(b) below, if the Awardee’s employment with the
Company and its Affiliates shall be terminated by reason of the Awardee’s death
or Total and Permanent Disability, in any such event, all then-unforfeited
Restricted Stock Units subject to vesting thereafter shall remain outstanding
and be eligible to become vested and no longer subject to Restrictions on each
subsequent Vesting Date to the extent that the Company’s Return on Equity goals
set forth on Exhibit A attached hereto are satisfied for the applicable
Performance Year (as determined in accordance with Exhibit A and Section 3
above) and without regard to the requirement the Awardee be an employee of the
Company and/or its Affiliates as of the Vesting Date. To the extent that any
Restricted Stock Units subject to vesting on such Vesting Date do not become
vested and no longer subject to Restrictions as of such Vesting Date for any
reason, such Restricted Stock Units shall immediately be forfeited as of such
date without consideration therefor and the Awardee shall have no further right
or interest in or with respect to such Restricted Stock Units.
(b)    Notwithstanding anything to the contrary in this Section 4, if (i) the
Awardee’s employment with the Company and its Affiliates terminates due to the
Awardee’s death or Total and Permanent Disability and (ii) a Change of Control
occurs following such termination of employment but prior to the end of any
Performance Year ending after the date of such termination of employment, a
number of Restricted Stock Units equal to the product of (x) the number of
then-outstanding Restricted Stock Units multiplied by (y) the Vesting Percentage
calculated assuming that the Company’s Return on Equity for each applicable
Performance Year is attained at Target Level (as set forth on Exhibit A) (with
any fractional Restricted Stock Unit rounded as determined by the Company) shall
automatically become fully vested and no longer subject to Restrictions, as of
the date of such Change of Control.
(c)    If the Awardee’s employment with the Company and its Affiliates shall be
terminated for any reason other than as set forth in Section 4(a), then except
as otherwise set forth in a written agreement between the Awardee and the
Company or an Affiliate thereof, all of the Awardee’s then-unforfeited
Restricted Stock Units shall thereupon be cancelled and forfeited as of the date
of such termination of employment without consideration therefor and the Awardee
shall have no further right or interest in or with respect to such Restricted
Stock Units.




 

--------------------------------------------------------------------------------




5.    Payment of Restricted Stock Units.
Payment in respect of any Restricted Stock Units that vest in accordance with
Section 3 or 4 above shall be made to the Awardee in shares of Common Stock as
soon as administratively practicable following the applicable date on which such
Restricted Stock Units vest, but in no event later than thirty (30) days after
such date, either by delivering one or more certificates for such shares of
Common Stock or by entering such shares of Common Stock in book entry form, as
determined by the Committee in its sole discretion.
6.    Restriction on Transferability.
Except as otherwise provided in the Plan and subject to Section 4, neither the
Restricted Stock Units nor any interest or right therein shall or may be
assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by the Awardee unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 3 or
4 (as applicable), the shares of Common Stock underlying the Restricted Stock
Units have been issued, and all restrictions upon such shares have lapsed. In
addition, notwithstanding anything herein or in the Plan to the contrary, the
Awardee shall not, without the consent of the Committee (which may be withheld
in its sole discretion), sell, pledge, assign, hypothecate, transfer, or
otherwise dispose of (collectively, “Transfer”) the Restricted Stock Units or
any shares of Common Stock underlying the Restricted Stock Units prior to the
earlier to occur of (a) the third (3rd) anniversary of the date on which the
Restricted Stock Units become vested under Section 3 or 4 and (b) the occurrence
of a Change of Control (the “Transfer Restrictions”); provided, however, that
the Transfer Restrictions shall not apply to (i) any Transfer of shares to the
Company, (ii) any Transfer of shares in satisfaction of any withholding
obligations with respect to the Restricted Stock Units, or (iii) any Transfer
following the termination of the Awardee’s employment with the Company and its
Affiliates, including without limitation by will or pursuant to the laws of
descent and distribution. Any Transfer of the Restricted Stock Units or any
shares of Common Stock underlying the Restricted Stock Units which is not made
in compliance with the Plan and this Agreement shall be null and void and of no
effect.
7.    Voting and Distribution Equivalent Rights.
The Awardee shall not have any rights or privileges of a stockholder of Common
Stock (including, without limitation, dividend and voting rights) with respect
to the Restricted Stock Units unless and until the shares of Common Stock
underlying the Restricted Stock Units have been issued by the Company and are
held by Awardee. Notwithstanding the foregoing, the Restricted Stock Units are
granted in tandem with Distribution Equivalent Rights that, during the period
from the Effective Date until the earlier of the date of payment, forfeiture or
other termination of the Restricted Stock Units to which such Distribution
Equivalent Rights relate, shall entitle the Awardee to receive an amount equal
to the dividends declared on the Common Stock as if the Awardee were an actual
stockholder with respect to the number of shares of Common Stock underlying the
Restricted Stock Units; provided, however, that any payments made with respect
to such Distribution Equivalent Rights shall not be paid to the Awardee on a
current basis, but shall instead accumulate and be paid to the Awardee in a lump
sum on the date (if any), and only to the extent, that the Restricted Stock
Units to which such Distribution Equivalent Rights relate vest and the shares of
Common Stock underlying such vested Restricted Stock Units are issued to the
Awardee. The




 

--------------------------------------------------------------------------------




Distribution Equivalent Rights and any amounts that may become distributable in
respect thereof shall be treated separately from the Restricted Stock Units and
the rights arising in connection therewith for purposes of Section 409A of the
Code (including for purposes of the designation of time and form of payments
required by Section 409A of the Code).
8.    Regulation by the Committee.
This Agreement and the Restricted Stock Units shall be subject to the
administrative procedures and rules as the Committee shall adopt. All decisions
of the Committee upon any question arising under the Plan or under this
Agreement, shall be conclusive and binding upon the Awardee, including, without
limitation, any question relating to the vesting conditions set forth in Section
3.
9.    Withholding.


The Company and its Affiliates shall be entitled to deduct and withhold the
minimum amount necessary in connection with the Awardee’s Restricted Stock Units
to satisfy its withholding obligations under any and all federal, state and/or
local tax rules or regulations.
10.    Amendment.
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Stock Units
shall be effective without the prior written consent of the Awardee.
11.    Plan Terms.
The terms of the Plan are hereby incorporated herein by reference.
12.    Effective Date of Award.
The award of Restricted Stock Units under this Agreement shall be effective as
of the Effective Date.
13.    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Awardee any right to continue to serve as an employee of the
Company or any of its Affiliates.
14.    Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that following the Effective Date, the Company
determines that the Restricted Stock Units may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Company may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company determines are necessary or appropriate
to (a) exempt the




 

--------------------------------------------------------------------------------




Restricted Stock Units from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Restricted
Stock Units, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 14
shall not create any obligation on the part of the Company or any Affiliate
thereof to adopt any such amendment, policy or procedure or take any such other
action. For purposes of Section 409A of the Code, any right to a series of
payments pursuant to this Agreement shall be treated as a right to a series of
separate payments.
15.    Awardee Acknowledgment.
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.


[Signature page follows]


    




 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.


AWARDEE:                        KENNEDY-WILSON HOLDINGS, INC.
 
 
 
________________________________
[___________]
 
By:                  
 

 
Name: _______________________________
Title: ________________________________ 














 

--------------------------------------------------------------------------------




EXHIBIT A
Vesting Criteria for the
Kennedy Wilson Second Amended and Restated 2009 Equity Participation Plan
for Restricted Stock Unit Awards to Employees


I.
All calculations will be reviewed and approved by the Compensation Committee of
the Board and their decisions will be final and conclusive and set forth in the
minutes of their meetings.



II.
Vesting of award – Except as provided in the Restricted Stock Unit Award
Agreement with respect to a Change of Control, one-third (1/3rd) of the
Restricted Stock Units will be eligible to vest in annual installments over
three (3) years, subject to an employment requirement and the Company’s Return
on Equity for the applicable Performance Year, as described in Section III below
and in the Restricted Stock Unit Award Agreement. Distribution Equivalent Right
payments with respect to the Restricted Stock Units will be held by the Company
and paid as and when (and only to the extent that) such Restricted Stock Units
vest and the underlying shares of Common Stock are issued as set forth in the
Restricted Stock Unit Award Agreement.



III.
The Vesting Percentage for any Performance Year will be determined as follows:



 
Return on Equity
Vesting Percentage
 
Less than 7.5%
0%
Threshold Level
7.5%
33.3%
Target Level
10%
66.7%
Maximum Level
12.5% or greater
100%



In the event that Return on Equity falls between the Threshold Level and the
Target Level, the Vesting Percentage shall be determined using straight line
linear interpolation between the Threshold Level and Target Level Vesting
Percentages specified above; and in the event that Return on Equity falls
between the Target Level and the Maximum Level, the Vesting Percentage shall be
determined using straight line linear interpolation between the Target Level and
Maximum Level Vesting Percentages specified above.












 